UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1760


RITA RENE THOMAS FRANKLIN; GUY EDWARD FRANKLIN,

                     Plaintiffs - Appellants,

              v.

DEUTSCHE BANK TRUST COMPANY, as trustee for Securitized Trust Rali
Series 2006-QS16 Trust; GREENPOINT MORTGAGE FUNDING, INC.;
RESIDENTIAL FUNDING COMPANY, LLC; OCWEN LOAN SERVICING,
LLC; MORTGAGE ELECTRONIC REGISTRATION SYSTEM, “MERS”; DOES
1-100, inclusive,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:19-cv-00042-BO)


Submitted: November 21, 2019                                Decided: November 25, 2019


Before KEENAN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rita Rene Thomas Franklin, Guy Edward Franklin, Appellants Pro Se. Dennis Kyle Deak,
TROUTMAN SANDERS, LLP, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Rita Rene Thomas Franklin and Guy Edward Franklin appeal from the district

court’s order dismissing their civil action and denying their motion for recusal by the

district court judge.   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. See Franklin v.

Deutsche Bank Trust Co., No. 5:19-cv-00042-BO (E.D.N.C. July 10, 2019). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2